Citation Nr: 0931528	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  00-17 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
conditions to include chondromalacia to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for hair loss to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for sinusitis to 
include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and D.B.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1989 to 
December 1989 and November 1990 to May 1991.  Service in 
Saudi Arabia is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the Veteran's claims for service connection for 
a bilateral knee condition, a hair loss condition and a 
sinusitis condition, all to include as due to undiagnosed 
illnesses.  The Veteran disagreed and perfected an appeal.

In June 2000, the Veteran and his representative presented 
evidence and testimony at a hearing at the RO before a local 
hearing officer.  In September 2002, the Veteran, D.B. and 
his representative presented evidence and testimony at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ).  Transcripts of those hearings have been associated 
with the Veteran's VA claims folder.

In decisions dated August 2003, January 2007 and August 2008, 
the Board remanded the claims for further evidentiary 
development.  




FINDINGS OF FACT

1.  The evidence supporting a conclusion that the Veteran has 
chondromalacia of the bilateral knees which is related to an 
in-service incurrence is at least in equipoise.

2.  A preponderance of the competent medical evidence 
supports a conclusion that the Veteran has no hair loss 
condition related to his active duty service.

3.  A preponderance of the competent medical evidence 
supports a conclusion that the Veteran has no sinusitis 
condition related to his active duty service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for bilateral knee 
chondromalacia is warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  Entitlement to service connection for hair loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310, 3.317 (2008).

3.  Entitlement to service connection for sinusitis is not 
warranted.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for bilateral knee, hair 
loss and sinusitis conditions which he contends he incurred 
during service or which were caused by undiagnosed illnesses 
he contracted during his service during the Persian Gulf War.  
He also has contended that his hair loss is due to his 
service-connected psoriasis disability.  The Board will first 
address preliminary matters and then render a decision on the 
issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board most recently remanded the 
Veteran's claims for further evidentiary development, 
essentially ordering VBA to comply with the April 2007 remand 
order.  Specifically, the Board ordered that VBA provide VA 
medical examinations regarding the etiology of the Veteran's 
bilateral knee symptoms, hair loss symptoms, and sinus 
symptomatology, and to provide an opinion whether any of the 
conditions were related to the Veteran's service or due to an 
undiagnosed illness.  VBA was also ordered to ensure that 
each of the examining medical providers reviewed the 
Veteran's VA claims folder prior to the examination and to 
indicate that review within their examination reports.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the record shows that VBA provided the Veteran 
with an ear, nose and throat examination in October 2008, a 
skin and hair examination in November 2008, and a joint 
examination of the Veteran's knees in December 2008.  
Moreover, the record shows that each of the examiners 
reviewed the Veteran's VA claims folder, and each provided an 
opinion regarding the etiology of each condition and an 
opinion whether any were attributable to an undiagnosed 
illness.

For those reasons, the Board finds that VBA substantially 
complied with the Board's August 2008 remand.



Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, VBA provided the Veteran with notice in letters 
dated December 2002 and August 2003.  the August 2003 letter 
informed the Veteran that to substantiate a claim for service 
connection the record evidence needed to show that he had an 
injury in military service or a disease that began in or was 
made worse during military service or an event in service 
causing injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease or event in military 
service.  Moreover, the Veteran was informed in both notice 
letters of the types of evidence necessary to establish a 
claim that a condition was due to an undiagnosed illness.  

In addition, the Veteran was notified that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claim, including requests for any pertinent 
records held by Federal agencies, such as military records, 
and VA medical records. The Veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.  

Further, the Board notes that the Veteran was informed in a 
March 2006 notice letter of how VA determines a disability 
rating and an effective date in accordance with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

All notices were prior to the date of the last adjudication 
of the Veteran's claims in July 2009.  Thus, the Veteran had 
a meaningful opportunity to participate in the adjudication 
of his service connection claims.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).  See also Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records to the extent that they exist, and 
has obtained all pertinent VA medical records and all private 
medical records identified by the Veteran.  The record also 
indicates the Veteran has received numerous medical 
examinations pertaining to his claims, including those 
described above.  

VA has further assisted the Veteran throughout the course of 
this appeal by providing him with statements of the case 
which informed him of the laws and regulations relevant to 
his claims.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As indicated in the Introduction, the Veteran 
presented testimony at hearings at the RO before a local 
hearing officer and the undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  

Entitlement to service connection for bilateral knee 
conditions to include chondromalacia to include as due to an 
undiagnosed illness.

Entitlement to service connection for hair loss to include as 
due to an undiagnosed illness.

Entitlement to service connection for sinusitis to include as 
due to an undiagnosed illness.

Because the issues present similar facts and identical law, 
they will be addressed in a single analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - undiagnosed illnesses

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War and who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2011; and provided that the disability cannot be attributed 
to any known clinical diagnosis. See 38 U.S.C.A. §§ 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1) (2008).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. See 
38 C.F.R. § 3.317(a)(2). Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. Id. at (b).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. Id. at (a)(3).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. Id. at (c).

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Veteran has at points during the pendency of the claims 
under consideration contended that they arose during service; 
were caused by an undiagnosed illness; or, with regard to 
hair loss, resulted from his service-connected psoriasis 
disability.  The Board will address each theory in order.

In that vein, the Board observes that in Schroeder v. West, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that a "claim" should be defined 
broadly as an application for benefits for a current 
disability. See Schroeder v. West, 212 F.3d 1265, 1269 
(Fed.Cir. 2000); see also Rodriguez v. West, 189 F.3d 1351, 
1353 (Fed.Cir. 1999). The Court applied this definition of a 
"claim" in Bingham v. Principi, 18 Vet. App. 470, 474 (2004), 
holding that "direct and presumptive service connection are, 
by definition, two means (i.e., two theories) by which to 
reach the same end, namely service connection," and that it 
therefore "follows logically that the appellant, in seeking 
service connection . . . did not file two separate claims" 
but rather one claim. Id. In Roebuck v. Nicholson, 20 Vet. 
App. 307 (2006), the Court held that although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit for the same disability, they constitute the 
same claim.

Direct service connection

The Veteran seeks direct service connection for pain 
associated with both knees, hair loss and a chronic sinus 
condition.  As noted above, in order to establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson supra.  The Board 
will address each element as to each claim in turn.

With regard to element (1), a current disability, the Board 
observes that the Veteran has been diagnosed with bilateral 
chondromalacia.  Thus, element (1) is satisfied regarding the 
Veteran's claim for service connection of a bilateral knee 
condition.

However, the 2008 VA examiners reviewed the Veteran's VA 
claims folder and determined that the Veteran has never been 
diagnosed with hair loss and sinusitis has not been 
diagnosed.  Indeed, with two exceptions, no sinus related 
condition has been diagnosed.  First, records show that the 
Veteran has complained of anosmia, or loss of sense of smell, 
with the onset reported to be in about 2003 or 2004.  Second, 
a "20% nasal obstruction on the left side due to nasal 
septal deviation," was detected by VA ENT examiners.  See 
October 2008 examination report.  But, the October 2008 
examiner did not diagnose the Veteran with any current 
condition relating to sinusitis.  

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  Here, there is no 
diagnosis of hair loss or of a sinusitis condition.  For 
those reasons, the claims for entitlement to service 
connection for hair loss and a sinusitis condition fail.

To the extent that the Veteran has made statements that he 
has hair loss and sinusitis, the Board observes that there is 
nothing in the record to suggest he is competent to render 
such medical opinions or diagnoses.  Thus, his statements are 
not probative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

With regard to element (2) and the Veteran's bilateral knee 
condition, the Veteran has testified and told VA examiners 
that he can not recall any specific injury to his knees 
during his active duty periods.  Indeed, service treatment 
records do not indicate any complaints or treatment of knee 
pain or other injury.  In a February 1995 VA medical 
examiner's report, the Veteran stated that he "felt that 
walking in sand and constantly getting in and out of vehicles 
in an awkward position caused some mild aching pain in his 
knees."  The Veteran noted in 1995 that he felt an increase 
in stiffness and pain in his knees in late-1991, after he 
returned from the Saudi Arabia.  However, there is no 
contemporary record of any injury to the Veteran's knees 
during service, and it appears that the Veteran did not 
contend any specific injury caused his condition but rather 
contends that the bilateral knee pain arose as a process of 
his walking in sand and getting in and out of vehicles.  

The Board has no basis for finding the Veteran to be 
incredible other than the fact that there are no contemporary 
records of knee pain.  His complaints of pain have been 
consistent and have persisted during the pendency of the 
claim.  The pain has been associated with the current 
condition of chondromalacia.  It appears from other evidence 
in the record that the Veteran's contentions regarding his 
walking in sand and getting in and out of vehicles is 
reasonable.  After review of the entire record, the Board 
finds that the evidence supporting a finding that Hickson 
element (2) is satisfied is at least in equipoise.

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the evidence is equivocal.  After two 
specific requests by the Board for an opinion whether the 
Veteran's current knee condition was incurred during service, 
VA examiners provided in an April 2009 report the following:

The only etiology I can say for the chondromalacia 
is by history that the Veteran gave of walking in 
sand and getting in and out of vehicles in awkward 
positions.  The etiology of chondromalacia is 
usually from abnormal tracking toward lateral side 
of femur.  When this happens it causes inflammation 
and pain.  Since there were no treatment for his 
knees in SMRS [service treatment records], I cannot 
say that this condition neither occurred in nor was 
caused by the service.

The Board observes a May 2007 VA examiner concluded that 
after reviewing the Veteran's VA claims folder, the Veteran's 
chondromalacia "is not a service-connected problem."  There 
is no rationale stated for the simple conclusion despite the 
Board's request for such in the January 2007 remand.  See 
Bloom v. West, 
12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"].  The Board finds that the May 2007 VA 
opinion is of minimal probative value, and has previously 
found that it did not meet the requirements of Stegall supra.

Thus, it appears that the competent medical evidence of 
record is that the VA examiner "cannot say" that the 
Veteran's chondromalacia was not "caused by the service" or 
occurred during service.  The double negative can be 
interpreted to mean that the VA examiner can say it was 
incurred during service.  In any case, the Board has asked on 
two occasions for an opinion and has received two inadequate 
opinions.  Thus, interpreting the evidence in the light most 
favorable to the Veteran, the Board finds that the opinion of 
record supports the Veteran's contention.

For those reasons, the Board finds that entitlement to direct 
service connection for a bilateral knee condition, to include 
chondromalacia, is warranted, and that entitlement to direct 
service connection for hair loss and sinusitis is not 
warranted.

Undiagnosed illness

The Board preliminarily notes that the record supports a 
finding that the Veteran served in Southwest Asia during the 
Persian Gulf War.  

With regard to the Veteran's claim for hair loss, the 
November 2008 examiner noted the history of the Veteran's 
hair condition and examined the Veteran.  The examiner noted 
that he felt hair stubble growing in the areas where the 
Veteran complained he had hair loss.  The examiner determined 
that "no associated undiagnosed illnesses was [sic] found 
associated with the hair loss and therefore it is less likely 
than not that the hair loss is associated to an undiagnosed 
illness."  Thus, the Board finds that the record includes 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War and accordingly, 
that compensation can not be paid under 38 C.F.R. § 3.317 
(2008).

With regard to the Veteran's complaints of ansomia and nasal 
congestion and drainage, the October 2008 VA examiner noted 
that "my opinion continues to be that it is less likely than 
not that the veteran's current "sinus" complaints had its 
onset during active duty or might be related to an 
undiagnosed illness."  For that reason, the Board similarly 
finds that the record includes affirmative evidence that an 
undiagnosed illness was not incurred during the Veteran's 
active service in Saudi Arabia during the Persian Gulf War.  
Benefits under 38 C.F.R. § 3.317 are not warranted.



Secondary service connection

The Veteran contended at his September 2002 hearing that he 
felt that his hair loss condition was related to his service-
connected psoriasis condition.  See September 2002 hearing 
transcript at page 29.  As stated above, in order to prevail 
on the issue of entitlement to secondary service connection, 
there must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability. See Wallin 
supra.  The Board will address each element.

As noted above, the October 2008 examiner could neither note 
a diagnosis of hair loss in the Veteran's VA claims folder, 
nor detect hair loss himself.  As above, a medical diagnosis 
is elemental to a claim for service connection.  Because the 
record does not contain competent medical evidence of hair 
loss, the claim fails.  See Brammer supra.  The Board also 
notes in passing that the record does not establish that the 
Veteran has any training or expertise in diagnosing a medical 
condition such as hair loss.  Thus, his statements claiming 
that he has hair loss are not probative.  See Espiritu supra.  
For those reasons, the Board finds that the Veteran's claim 
for service connection on a secondary basis fails.

As above, the Board will address the remaining Wallin 
elements and decide the claim in the alternative.  See 
Luallen supra.

The Board notes that the record shows the Veteran is service-
connected for psoriasis.  Thus, element (2) is satisfied.

However, with regard to element (3), the October 2008 
examiner's opinion was that the Veteran's hair loss was 
"less likely than not related to service-connected 
psoriasis."  For that reason, the claim for service 
connection on a secondary basis also fails.





ORDER

Entitlement to service connection for bilateral knee 
chondromalacia is granted, subject to controlling regulations 
governing the payment of monetary benefits.

Entitlement to service connection for hair loss is denied.

Entitlement to service connection for sinusitis is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


